Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, 14, 18, are 20 are rejected under 35 U.S.C. 103 as being unpatentable Berman et al., US 20160086431 (Berman) in view of Meyer, US 20160247361 (Meyer)
Regarding Claims 1, 11, 18. 
Berman discloses an electronic gaming machine comprising: 
a display device (Fig 8, elem 811); 
a processor (Fig 8, elem 802); and 
a memory storing instructions which when executed by the processor (para 41), cause the processor to, at least: 
control the display device to display a first matrix of symbol positions, the first matrix including a plurality of columns (Fig 3, para 20); 

in response to initiating the display of the bonus game, control the display device to display a plurality of volatility options (Fig 3, para 34), each volatility option associated with a corresponding quantity of frees spins (para 34-35. Players are presented with options for free spins with varying modifiers that can be applied associated with the options.); 
receive a player selection corresponding to a selected volatility option of the plurality of volatility options, the selected volatility option having a selected quantity of free spins (para 34-35. Players can select from the plurality of options.); and 
for each spin of the selected quantity of free spins: 
determine at least a partial free spin outcome for the first matrix (para 36. When a player is presented with a plurality of free games, the partial free spin is interpreted as one of the spins among the plurality of spins. In other words, if a player is presented with 5 free spins, the 1st spin is a partial free spin, and the 2nd spin is another partial free spin, and the 3rd spin is yet another partial free spin..); 
display the partial free spin game outcome in the first matrix (para 36. After every free spin, an outcome is displayed.).
While Berman discloses player being able to make selection from a plurality of options for a quantity of free spins, Berman failed to disclose players being able to make a selection from a plurality of options for selecting a quantity of matrices; in response to determining that the partial free spin game outcome includes a trigger condition, display an additional quantity of matrices adjacent to the first matrix, the additional quantity of 
However, Meyer teaches of a gaming system (Abstract) that provide free spins (para 111) wherein players have the ability to select an option from a plurality of options (para 18-20, 23, 44) for a selected quantity of matrices (Fig 3-4; Abstract, para 18-20, 59-62, 104-105, 114-115. Players have a plurality of bet options to choose from. Based on the bet option that the player opts to make, the matrices that can be implemented are determined.) in response to determining that the partial free spin game outcome (para 111) includes a trigger condition (para 108-109, 113-114. The appearance of three showgirl scatter symbols is interpreted as a trigger condition.), display an additional quantity of matrices adjacent to the first matrix, the additional quantity of matrices based on the selected quantity of matrices (para 109-110, 114-115, 123-124); and 40P06072USP1U1 (33050-3062)determine a free spin outcome for each of the additional quantity of matrices (para 110-111, 114-116) because it can help vary the probabilities for a player to win a prize and varying the type of game that is played (para 4) and retain player interest (para 5). To further, players have the ability to select an option from a plurality of options in the form of bet options. Depending on what the player opts to wager, the arrays that would be presented to the players would be determined. For example, if a player selects a bet option of 75 credits, it means only “Showgirls 3” may appear which only means 3 additional matrices may be implemented. If a player makes a maximum bet of 225 credits, that means “Showgirls 5” may appear which means all 5 additional matrices may be implemented. Furthermore, similar to Berman, a player is presented with a plurality of free spins, wherein the individual spins of those plurality of spins are th partial free spin, a trigger symbol is revealed, such as a Showgirls symbol, then addition quantity of matrices (ie: the extending of the columns) are added adjacent and above to the first matrix as depicted in Fig 4. When a partial free game is spun (ie: one spin from among the plurality of free spins), only the first matrix is spun (ie: the 5x3 matrix as depicted in Fig 3 which comprises 3 rows and 5 column). After a determination of the partial free spin is made, and if there are trigger symbols, such as the “Showgirls”, then additional (ie: extended) matrices are added. These additional (ie: extended) matrices being added are based on the selected quantity of matrices (ie: the amount of credits a player wagers).Therefore, it would be obvious to one of ordinary skill in the before the effective filing date to incorporate Meyer’s teachings because it can help vary the probabilities for a player to win a prize and varying the type of game that is played and retain player interest as taught by Meyer.

Regarding Claims 4, 14, 20. 
The electronic gaming machine of Claim 1, Meyer further discloses wherein the instructions that cause the processor to determine at least the partial free spin outcome for the first matrix (para 107, 111), further cause the processor to determine an outcome for a threshold number of columns of the plurality of columns in the first matrix (para 106, 108-109, 113-114); and 

To further elaborate on the Examiner interpretation, applicant’s specification states “However, if during a particular free game, the threshold number of configurable symbols are not displayed (i.e., the trigger condition is not met, for example, the threshold number of configurable symbols are not displayed in the leftmost three 610a-e) processor 204 may not display the additional matrices corresponding to the player selected (double, triple, or quadruple) option for that play of the free game of the plurality of free games. Rather, in such a case, the symbols displayed in matrix 602 may be evaluated by processor 204 to determine winning symbol combinations, and gameplay of bonus game may proceed to a next free game in the awarded quantity of free games, provided another free game remains. In at least one embodiment, as described above, the threshold number of configurable symbols needed to cause display of bonus matrices is three configurable symbols, one from the reels displayed in each column 610a-c”. Meyer teaches the appearance of triggering symbols in the form of “showgirls” on any of the columns in order to trigger additional matrices (Fig 3-6). Meyer also teaches executing the “free games” to determine if there are any awards (para 111). In this case, Meyer is interpreted as teaching “determine an outcome for a threshold number of columns of the plurality of columns in the first matrix” in order to determine if any “showgirls” should up in any columns that would trigger additional matrices, and also teaching “wherein the instructions further cause the processor to determine an outcome for any remaining columns of the plurality of columns in the first matrix” because Meyer teaches determining outcomes of the “free spins”. Basically, 

Regarding Claim 10. 
Berman discloses the electronic gaming machine of Claim 1, further comprising: 
a credit input device (Fig 8, elem 846, para 93); and 
a credit output device (Fig 8, elem 844, para 93); 
wherein the instructions further cause the processor to: 
establish a credit balance in response to receiving a physical item representing a monetary value via the credit input device, the credit balance being increasable and decreasable based on wager activity (para 93); and 
cause the credit output device to dispense an item representing the monetary value of the credit balance in response to receipt of a cash out input (para 93).  

Claims 2-3, 5-6, 8-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Berman et al., US 20160086431 (Berman) and Meyer, US 20160247361 (Meyer) in view of Jaffe, US 20130331173 (Jaffe)
Regarding Claims 2, 12, 19. 
Berman and Meyer failed to disclose wherein the instructions, when executed, further cause the processor to replicate symbols from at least one column of the first matrix to at least one column of at least one of the additional quantity of matrices.  
	However, Jaffe teaches of a reel-based wagering gaming system (Abstract) that utilizes matrices and columns (Fig 5) that can replicate symbols from at least one 
	Therefore, it would be obvious o one of ordinary skill in the before the effective filing date to incorporate Jaffe’s teachings with Berman and Meyer because it would help provide improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player

Regarding Claims 3, 13. Jaffe further discloses causing the processor to replicate configurable symbols from the at least one column of the first matrix (Fig 7. Para 6, 52. A wild symbol is interpreted as configurable.).   

Regarding Claims 5, 15. 
The electronic gaming machine of Claim 4, but failed to disclose wherein the instructions,  when executed, further cause the processor to replicate the outcome for the threshold number of columns in the first matrix to corresponding columns in at least one of the additional quantity of matrices.  
	However, Jaffe teaches of a reel-based wagering gaming system (Abstract) that utilizes matrices and columns (Fig 5) that can replicate the outcome for the threshold number of columns in a first matrix to at least one column of at least one of an additional quantity of matrices (Fig 8, para 46, 48, 52, 59, 60.) because it would help provide 
	Therefore, it would be obvious o one of ordinary skill in the before the effective filing date to incorporate Jaffe’s teachings with Berman and Meyer because it would help provide improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player

Regarding Claims 6, 16. 
The electronic gaming machine of Claim 5, Meyer further discloses wherein the instructions that cause the processor to display the partial free spin game outcome in the first matrix (para 111) further cause the processor to display at least two columns of the plurality of columns without an outcome prior to displaying the additional quantity of matrices (para 106, 108-109, 113-114. The outcome from the first matrix can result in two or more columns becoming activated and displayed. For example, the outcome of the first matrix that results in 3 showgirl symbols appearing would result three additional quantity of matrices being displayed.).  

Regarding Claim 8. 
The electronic gaming machine of Claim 5, Meyer further discloses wherein the trigger condition is an occurrence of at least one configurable symbol in each column of the partial free spin outcome (Fig 4, 6. para 106, 108-109, 113-114. The figure depicts the appearance of a “showgirl” in a column triggers the additional matrices).  

Regarding Claim 9. 
The electronic gaming machine of Claim 8, Meyer further discloses wherein the partial free spin outcome comprises at least three columns from the plurality of columns (Fig 4, 6).  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Berman et al., US 20160086431 (Berman) and Meyer, US 20160247361 (Meyer) and Jaffe, US 20130331173 (Jaffe) in view of Meyer, US 20140309013 (Meyer 2)
Regarding Claims 7, 17. 
Berman and Meyer and Jaffe disclose the electronic gaming machine of Claim 5, but failed to disclose wherein the instructions, when executed, further cause the processor to remove the additional quantity of matrices after completion of each spin of the selected quantity of free spins.
	However, Meyer 2 disclose that when it comes to electronic wagering games (Fig 1, Abstract), bonus or "feature" games may be provided by an electronic gaming machine in addition to the base or main game. Typically feature games use the same 
	In this case, since Meyer teaches that bonus games can be reset back to the base game, and the combination of Berman and Meyer teaches of a wagering game with a base game that can trigger a bonus game that comprises of free spins that utilizes additional quantity of matrices, this is interpreted as teaching the removal of the additional quantity of matrices after completion of each spin of the selected quantity of free spins. It should be noted that while the claim language seems to be directed towards the removal of the additional matrices in every free spin (ie: the addition matrices being removed after an individual free spin and prior to a subsequent free spin among the plurality of free spins), the claim language can also be interpreted such that all the free spins represent the “each spin of the selected quantity of free spins”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715